


110 HRES 642 EH: Expressing sympathy to and support for the

U.S. House of Representatives
2007-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 642
		In the House of Representatives, U.
		  S.,
		
			September 25, 2007
		
		RESOLUTION
		Expressing sympathy to and support for the
		  people and governments of the countries of Central America, the Caribbean, and
		  Mexico which have suffered from Hurricanes Felix, Dean, and Henriette and whose
		  complete economic and fatality toll are still unknown.
	
	
		Whereas on September 4, 2007, Hurricane Felix, a Category
			 5 storm, hit the Nicaragua-Honduras border, causing over 40,000 people in
			 Nicaragua and Honduras to be evacuated, and killing at least 100 people;
		Whereas just weeks before, Hurricane Dean, a Category 5
			 storm, hit Mexico and the Caribbean coast, killed 27 persons, displaced over
			 260,000 persons, and destroyed over 36,000 homes;
		Whereas Hurricane Henriette, a Category 1 storm, made
			 landfall along the Baja California peninsula of Mexico hours after Hurricane
			 Felix made landfall, the first time since 1949 that two Atlantic and Pacific
			 hurricanes hit land on the same day;
		Whereas for the first time in the recorded history of
			 hurricanes, two Category 5 storms, Hurricanes Dean and Felix, made landfall
			 during the same year;
		Whereas Hurricane Henriette, though less powerful than
			 Hurricane Felix, killed 7 people;
		Whereas the homes of at least 5,000 Central Americans were
			 damaged or destroyed by Hurricanes Felix and Henriette;
		Whereas thousands more individuals were unable to be
			 evacuated and forced to endure these hurricanes in the shelter of their own
			 homes;
		Whereas Hurricane Felix obtained wind speeds of over 160
			 miles-an-hour, causing widespread destruction with heavy rains and subsequent
			 mudslides and floods expected to follow;
		Whereas Hurricane Felix hit the Miskito Coast, home to the
			 Miskito Indians, an indigenous population of Central America;
		Whereas relief organizations have reported that thousands
			 of Miskito Indians were stranded on the coast and unable to travel to safer
			 regions;
		Whereas the poorest civilians of Honduras and Guatemala
			 who live in hillside villages will be most susceptible to mudslides due to
			 their inland location;
		Whereas Honduras and Nicaragua, the poorest countries of
			 Central America, have economies that rely heavily on limited agricultural
			 exports, which make both countries extremely vulnerable to natural
			 disasters;
		Whereas major tourist destinations, including Cabo San
			 Lucas, the Mayan Riviera, Cancun, Acapulco, and a host of Caribbean islands,
			 were forced to evacuate due to the hurricanes, thus harming the tourist
			 industry on which these areas depend; and
		Whereas Honduras and Nicaragua were still rebuilding after
			 the devastating effects of Hurricane Mitch in 1998, which killed nearly 11,000
			 people and left more than 8,000 people missing, destroyed the infrastructures
			 and economies of both countries, and caused billions of dollars in damage: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)expresses its sympathy to and support for
			 the people and governments of the countries of Central America, the Caribbean,
			 and Mexico in this time of devastation;
			(2)vows its continued friendship and support
			 for our neighbors in Central America, the Caribbean, and Mexico;
			(3)urges all parties
			 to continue their efforts in evacuating and providing aid to those individuals
			 displaced by the hurricanes;
			(4)recognizes the United States Government’s
			 initial efforts to provide assistance to populations affected by the hurricanes
			 and urges increased and continued assistance as the effects of the hurricanes
			 continue to unfold;
			(5)encourages public
			 institutions, specialized agencies, as well as private citizens, to offer their
			 resources; and
			(6)recognizes the efforts of relief
			 organizations, including the International Federation of Red Cross and Red
			 Crescent Societies, and the international community, in aiding the people and
			 governments involved.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
